UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                                No. 15-CR-334 (RA)
                        v.
                                                                      ORDER
 GERALD TISDALE,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         No later than July 9, 2021, the Government shall advise the Court whether it objects to

Mr. Tisdale’s motion at Dkt. 190.


SO ORDERED.

Dated:      July 6, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
